— Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty to attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [4]). Inasmuch as he failed to raise the issue by motion to vacate or otherwise at County Court, defendant’s argument that he should be relieved of his guilty plea is not preserved for review (see, People v Pellegrino, 60 NY2d 636; People v Bell, 47 NY2d 839, 840). (Appeal from judgment of Onondaga County Court, Mulroy, J. —attempted robbery, first degree.) Present — Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.